Opinion issued August 2, 2012




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00329-CR
                           ———————————
                  IN RE SAMUEL ROY JACKSON, Relator



                  Original Proceeding on Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, has filed a pro se petition for writ of

mandamus, “seeking relief from [a] felony conviction” rendered on October 28,

2004. Jackson contends that the trial court erroneously reinstated the indictment

on which he was convicted after its dismissal, did not conduct hearings or make

rulings on various motions, and allowed the State to amend the indictment.
Jackson further contends that the “magistrate/Judge who found probable cause” for

his arrest erred in relying upon a “false” offense report.

      Jackson’s petition is for the purpose of obtaining relief from his felony

conviction of the offense of aggravated robbery. On November 17, 2005, this

Court affirmed Jackson’s conviction, making it final. Jackson v. State, No. 01-04-

01137-CR, 2005 WL 3072018, at *4 (Tex. App.—Houston [1st Dist.] Nov. 17,

2005, pet. withdrawn). The exclusive remedy from final felony convictions is a

writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2005).

Only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

habeas corpus proceedings. See id.; Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995); In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Thus, this Court is without authority to grant the relief

that Jackson seeks. See Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at

483; In re McAfee, 53 S.W.3d at 717–18; In re Murphy, No. 01-11-00120-CR,

2011 WL 1326032, at *1 (Tex. App.—Houston [1 Dist.] Apr. 7, 2011, orig.

proceeding) (mem. op.).

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

                                           2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3